GIEGERICH, J.
The action was brought to recover damages for the wrongful discharge of the plaintiff, who claimed and testified to a year’s contract with the defendants at $20 per week. The complaint alleges damages in the sum of $920, and the evidence of the plaintiff, although not very clear on the point, seems to show that he received only $100 for the eight weeks which he worked. The jury brought in a verdict for $400 damages.
There was no evidence as to how much, if anything, the plaintiff earned during the remaining 44 weeks of the year. He testified that he looked for work, but found no other position. Under such circumstances the plaintiff is entitled to recover the full amount of his wages for the unexpired period of the contract. Howard v. Daly, 61 N. Y. 362, 19 Am. Rep. 285. It is impossible to see on what theory the jury could have reached the amount of damages which they reported. The respondent suggests that the jury may have believed the respondent’s testimony that the wages were $15 per week, instead of $20, as the plaintiff testified; but making this substitution would not enable us to arrive at the jury’s result. The only conclusion seems to be that it was a compromise verdict of such a character as to require the judgment to be reversed. The case is quite similar in its facts to Myers v. Myers, 86 App. Div. 73, 83 N. Y. Supp. 236. See, also, Powers v. Gouraud, 19 Misc. Rep. 268, 44 N. Y. Supp. 249, and La Rosa v. Wilner, 51 Misc. Rep. 580, 101 N. Y. Supp. 193.
The judgment should be reversed, and a new trial ordered, with costs to appellants to abide the event. All concur.